***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             STATE OF CONNECTICUT v. JOSE
                   DIEGO GONZALEZ
                       (SC 20317)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                    Kahn, Ecker and Vertefeuille, Js.

                                   Syllabus

Convicted of the crimes of sexual assault in the first degree, home invasion,
     and risk of injury to a child, the defendant appealed, claiming, inter alia,
     that he was deprived of his constitutional rights to present a closing
     argument and to a fair trial by virtue of the prosecutor’s cursory review
     of the evidence during her initial closing summation followed by a
     more detailed discussion of the evidence during rebuttal argument. The
     defendant had entered the ten year old victim’s home and sexually
     assaulted her. At trial, R, an analyst at the state forensics laboratory,
     testified that the defendant’s DNA profile was included in the mixture
     found in the victim’s vaginal swabs that had been taken after the sexual
     assault. R testified that the expected frequency of individuals who could
     be included as a contributor to that sample was approximately one in
     52 million in the African-American population. In addition, two police
     detectives testified regarding efforts that the police had made to analyze
     fingerprints found on a window in the victim’s home, and one of those
     detectives testified that he did not know how long the fingerprints that
     had been found were present. The Appellate Court affirmed the judgment
     of conviction, concluding that the prosecutor’s closing argument did
     not prevent the defense from responding to the state’s theory of the
     case and that the prosecutor did not mischaracterize the DNA and
     fingerprint evidence during her rebuttal argument. On the granting of
     certification, the defendant appealed to this court. Held:
1. The Appellate Court correctly concluded that the structure of the prosecu-
     tor’s closing argument did not deprive the defendant of his constitu-
     tional rights:
    a. The prosecutor did not deprive the defendant of his right to present
    a closing argument: the fact that defense counsel did not know the exact
    manner in which the prosecutor would marshal inculpatory evidence
    did not mean that the defendant was denied an opportunity to participate
    in the adversary process, as the evidence referenced in the prosecutor’s
    rebuttal argument was presented during trial, the role that evidence
    played in the state’s case was apparent, and the prosecutor’s specific
    reliance on R’s testimony during her rebuttal argument should have been
    no surprise because her initial summation made clear that DNA evidence
    was the cornerstone of the state’s case; moreover, defense counsel
    attacked the reliability of the evidence forming the basis of the prosecu-
    tor’s rebuttal argument during his closing argument, and, thus, he was
    aware of the evidence forming the basis of the prosecutor’s rebuttal
    argument and had a fair opportunity to refute it; furthermore, defense
    counsel made a strategic decision to use his closing argument to question
    the testimony of the state’s eyewitnesses and the reliability of the state’s
    forensic evidence, and chose not to directly address R’s testimony.
    b. The prosecutor did not deprive the defendant of his due process right
    to a fair trial: the defendant failed to demonstrate that the prosecutor’s
    substantive discussion of the evidence during rebuttal interfered with
    the ability of defense counsel to respond to the state’s theory of the
    case, as the prosecutor’s rebuttal was predicated on evidence that the
    prosecutor had presented at trial and on a theory of the case that the
    prosecutor articulated during her initial closing summation; moreover,
    given the central role the eyewitness testimony and forensic evidence
    played in the prosecutor’s theory of the defendant’s guilt, defense counsel
    was on notice that the prosecutor would likely rely on that evidence
    throughout her closing argument.
2. The defendant could not prevail on his claim that his constitutional rights
     to present a closing argument and to a fair trial were violated by virtue of
     the prosecutor’s alleged mischaracterization of the DNA and fingerprint
     evidence during her rebuttal argument:
  a. The prosecutor’s rebuttal argument did not violate the defendant’s
  right to present a closing argument: although defense counsel may have
  been prevented from directly responding to the prosecutor’s contention
  during rebuttal that the defendant was the only person in Connecticut
  who could be a contributor to the DNA mixture found on the victim’s
  vaginal swabs, he was not deprived of an opportunity to argue that R’s
  statistical frequency testimony left room for reasonable doubt about the
  defendant’s guilt; moreover, defense counsel did not address during his
  closing argument R’s testimony, and the fact that defense counsel did not
  object to the prosecutor’s characterization of R’s testimony demonstrated
  that he did not believe the statements infringed on the defendant’s consti-
  tutional rights.
  b. Even if the prosecutor’s statements regarding the DNA and fingerprint
  evidence were improper, the cumulative effect of those statements was
  harmless and did not deprive the defendant of his right to a fair trial:
  the prosecutor’s statements relating to the DNA and fingerprint evidence
  were brief and made only once, any impropriety involving the prosecu-
  tor’s characterization of the DNA evidence was not severe, and the
  negative impact of the prosecutor’s statement explaining the lack of
  conclusive fingerprint evidence was minimal; moreover, any negative
  effect that the statements may have caused was likely mitigated by the
  trial court’s general jury instructions, and the overall strength of the
  state’s case against the defendant was strong.
    Argued September 16, 2020—officially released March 2, 2021*


                           Procedural History

   Substitute information charging the defendant with
three counts of the crime of sexual assault in the first
degree, and with one count each of the crimes of home
invasion and risk of injury to a child, brought to the
Superior Court in the judicial district of New Haven and
tried to the jury before Blue, J.; verdict and judgment
of guilty, from which the defendant appealed to this
court; thereafter, the case was transferred to the Appel-
late Court, Lavine, Keller and Bishop, Js., which
affirmed the trial court’s judgment, and the defendant,
on the granting of certification, appealed to this
court. Affirmed.
  Vishal K. Garg, assigned counsel, for the appellant
(defendant).
  Laurie N. Feldman, deputy assistant state’s attorney,
with whom, on the brief, were Patrick Griffin, state’s
attorney, and Stacey M. Miranda, senior assistant
state’s attorney, for the appellee (state).
                          Opinion

   KAHN, J. This certified appeal requires us to consider
whether alleged instances of impropriety during the
prosecutor’s closing argument deprived the defendant,
Jose Diego Gonzalez, of his federal constitutional rights
to present a closing argument under the sixth amend-
ment, and his fourteenth amendment due process right
to a fair trial.1 After a jury trial, the defendant was
convicted of three counts of sexual assault in the first
degree in violation of General Statutes § 53a-70 (a) (2),
one count of home invasion in violation of General
Statutes § 53a-100aa (a) (1), and one count of risk of
injury to a child in violation of General Statutes § 53-
21 (a) (2). See State v. Gonzalez, 188 Conn. App. 304,
307, 204 A.3d 1183 (2019). The trial court rendered judg-
ment in accordance with the jury’s verdict and imposed
a total effective sentence of sixty-five years of incarcera-
tion. Id., 307, 312. The defendant appealed from the
trial court’s judgment of conviction, claiming, among
other things, that the prosecutor deprived him of his
constitutional rights to present a closing argument and
to a fair trial by (1) reserving her analysis of certain
evidence for the rebuttal portion of her closing argu-
ment, and (2) mischaracterizing two pieces of evidence
during rebuttal.2 Id., 307, 318. The Appellate Court
rejected those claims and affirmed the trial court’s judg-
ment. Id., 307, 342. The defendant now renews those
same claims in the present appeal. For the reasons set
forth in this opinion, we agree with the Appellate Court
that neither the structure nor the content of the prosecu-
tor’s closing argument deprived the defendant of his
constitutional rights and, accordingly, affirm the judg-
ment of the Appellate Court.
   The Appellate Court’s decision sets forth the follow-
ing relevant facts that the jury reasonably could have
found. ‘‘The victim3 was ten years old on October 15,
2014, when the defendant entered her first floor apart-
ment in a three-family house in Meriden at approxi-
mately 3:40 a.m. At that time, the victim, her mother,
her mother’s boyfriend, and the victim’s younger sib-
lings and stepsiblings were asleep in their respective
bedrooms. The front door, a living room window, and
the victim’s bedroom window faced the front of the
house above the porch that ran across the front of the
house. The victim’s brother had a bedroom in the rear
of the apartment with a window above a hatchway that
the defendant could have used to enter the apartment.
  ‘‘Earlier, at approximately 8 p.m., the victim had fallen
asleep in her bed in the room that she shared with her
stepsisters. The victim awoke shortly before 3:45 a.m.
when she felt someone touch her lower back. She saw
a black man with short dreadlocks leaning over her.
She did not know him, asked him who he was, and
what he was doing there. The defendant did not answer
her but asked her how old she was. She stated that she
was eight years old, hoping that he would leave her
alone. The defendant touched the victim’s buttocks
beneath her shorts and underwear. The victim pushed
herself against the wall to stop him. The defendant took
hold of the victim’s ankles and put one over each of
his shoulders and told her that ‘this won’t hurt . . . .’
   ‘‘The defendant pulled the victim’s shorts and under-
wear down to her knees and put a pillow over her face.
He pulled down his own pants, and rubbed and licked
the victim’s vagina before penetrating it with his penis.
The victim tried to get away from the defendant, but she
could not free herself from his grip. When the defendant
finished, he pulled up the victim’s underwear and shorts
and threatened to kill her if she told anyone what he
had done. He covered her with a blanket and told her
to go to sleep. The defendant walked out of the victim’s
bedroom and partially closed the door. The victim
watched him walk through the kitchen toward her
brother’s bedroom. The window in her brother’s room
was wide open. No one else in the house was aware of
the defendant’s presence. The victim’s sisters remained
asleep, and her brother heard nothing.
   ‘‘The victim’s mother had awakened at approximately
3:20 a.m., gone into the kitchen to get a bottle to feed
her infant, and returned to her bedroom. She saw no one
in the apartment at that time. Later, when the victim’s
mother went back to the kitchen, she saw the victim
standing at her bedroom door. The victim, shaking with
fright, ran into the kitchen and stated that there was a
‘black guy’ in her room. When the victim and her mother
entered the victim’s bedroom, they saw the defendant
peering in the window from the front porch. The vic-
tim’s mother had never seen the man before. He had
dark skin and a braid hanging out of his hoodie. The
defendant ran toward the back of the house. The vic-
tim’s mother tried to pursue him, but she could not
keep up with him.
  ‘‘The victim told her mother what the defendant had
done to her. When the victim went to the bathroom,
she saw a clear, wet substance on her vagina and asked
her mother if she could wash. The victim’s mother,
who was medically trained, recognized the presence of
semen in her daughter’s underwear. She instructed the
victim not to wipe off anything. The police were sum-
moned.’’ (Footnote added; footnote omitted.) Id.,
307–309.
  The victim was transported to Yale-New Haven Hos-
pital where Deborah Jane Gallagher, a trained nurse,
utilized a sexual assault evidence collection kit under
the supervision of a physician, Gunjan Tiyyagura. Gal-
lagher took samples from the victim using three swabs,
two from the victim’s vagina and one from the victim’s
posterior fourchette, which was torn and bleeding. Id.,
309. Using one of the swabs, Gallagher prepared a smear
on a glass slide. At the end of that examination, the
victim was taken to the Department of Children and
Families’ child sexual abuse clinic for a forensic inter-
view conducted by Theresa Montelli. See id. During
the course of that interview, the victim described the
physical appearance of the perpetrator, noting that he
had a scratch on his left cheek, appeared to be clean
shaven, and was approximately forty years old. Id.
   On October 17, 2014, the police arrested the defen-
dant in Waterbury. At the time of his arrest, the defen-
dant was twenty-three years old, had a full beard,
mustache, and short dreadlocks. Id., 310. The police
took a DNA sample from the defendant and sent it to
the state forensics laboratory to develop a genetic pro-
file that could be compared to the results of the sexual
assault evidence collection kit. The police also recov-
ered fingerprints from the window of the bedroom of
the victim’s brother; however, some of the fingerprints
were insufficiently defined to be evaluated. Id.
   At trial, Daniel T. Renstrom, an analyst at the state
forensics laboratory, testified regarding his analysis of
the samples received by the laboratory. Id. Specifically,
Renstrom testified that he created genetic profiles for
the victim, the defendant, and the material found on the
three swabs contained in the sexual assault evidence
collection kit. Id. In order to compare the DNA profiles
of the victim and the defendant with the DNA profiles
of those swabs, Renstrom separated the material on
the swabs into two separate components, an epithelial-
rich fraction and a sperm-rich fraction.4 Id.
    Renstrom was unable to determine whether the
defendant was a contributor to the mixture of DNA in
the sperm-rich fraction developed from the swab of
the victim’s posterior fourchette because there was an
insufficient amount of DNA present. Id., 310–11. Pursu-
ant to laboratory policy, Renstrom, accordingly, ‘‘elimi-
nated’’ the defendant as a contributor to that sample.
Id., 311. Renstrom did conclude, however, that the
defendant’s DNA profile was included in the DNA mix-
ture found in the sperm-rich fraction of the vaginal
swabs. See id. Renstrom testified that the expected
frequency of individuals who could be included as a
contributor to that sample is approximately one in 52
million in the African-American population, one in 66
million in the Caucasian population, and one in 37 mil-
lion in the Hispanic population. Id. On redirect examina-
tion, Renstrom explained this statement as follows:
‘‘[s]o what that statistic is referring to is, if I were to
take [the] general population, type those people, and
then compare it to the . . . sample . . . the expected
frequency of individuals who could be a contributor to
that sample . . . is one in 52 million in the African-
American population . . . .’’ The prosecutor then
asked Renstrom if the population of Connecticut was
three and one-half million, to which Renstrom
responded, ‘‘[y]es.’’
   In light of the nature of the claims presented in this
appeal, we review, in detail, the closing arguments pre-
sented to the jury. The prosecutor began the initial
portion of her closing argument by explaining that she
intended to use her time to ‘‘highlight some of [the]
evidence’’ that was presented over the course of the
trial. The prosecutor made clear to the jury that its
recollection of the evidence controlled, stating, ‘‘if you
remember it differently, please remember that it’s your
recollection that counts.’’
   The prosecutor then summarized the evidence con-
cerning the events that transpired in the victim’s home
on the night of October 15, 2014. The prosecutor
recounted the testimony of the ten year old victim,
reminding the jury that the victim had testified that she
had been awakened in the middle of the night by a
strange man ‘‘with his hand underneath her pants and
her panties, rubbing her lower back and her butt.’’ The
prosecutor reminded the jury that the victim had testi-
fied that the man told her, ‘‘it won’t hurt,’’ before he
put a pillow over her face and raped her.
   The prosecutor then stated that, ‘‘[b]ased on the hor-
rific facts described by [the victim], the state has
charged the defendant with five crimes: home invasion,
three counts of sexual assault in the first degree, and
risk of injury to a [child].’’ The prosecutor then reviewed
the various counts of the substitute information, telling
the jury that ‘‘[t]he judge, again, will have more detailed
instructions, and you will have them in the jury room
with you, and you will hear from His Honor after our
arguments.’’
   The prosecutor continued by stating the following:
‘‘[Y]ou’re going to hear from the defense, and you’re
going to hear a lot of things about fingerprints and
mistakes by the [laboratory or the police] with those
fingerprints. You’re also going to hear that . . . [the
victim] and her mother could never pick out the [perpe-
trator] from [photographs] or in court.’’ The prosecutor
then turned to the evidence presented at trial, noting:
‘‘You all have heard that these crimes took place in the
middle of the night, and [the victim’s mother] told you
she didn’t know who he was, [the victim] told you she
didn’t know who he was, never seen him before, and
[the victim’s mother] told you she did not get a good
look through the window.’’ She then concluded by stat-
ing: ‘‘[The victim] saw some things about [the perpetra-
tor] which I will discuss later. She also had a pillow
over her face. You will hear all of these things and more
from the defense, but while you are listening to their
argument, there are three letters you will not be able
to forget. There are three letters you will not be able
to get out of your head. Those letters are DNA. I look
forward to speaking with you.’’
  Defense counsel then presented his closing argu-
ment. He began by again reminding the jury that only
its recollection of the facts mattered for the purposes
of its deliberations and noted that, on request, the jury
could receive a transcript of any witness’ testimony.
He stated that his closing argument was his last opportu-
nity to address the jury, stating: ‘‘I don’t get two chances
to speak to you. I would respond to counsel’s . . .
rebuttal argument, but that’s not the way our system
works, so please remember that.’’
   Defense counsel then stated that ‘‘[t]he majority of
[the] evidence in this case contradicts a piece of evi-
dence that implicates the defendant.’’ Defense counsel
urged the jury to consider (1) the weight of contradic-
tory evidence, (2) the absence of corroborating evi-
dence, and (3) various weaknesses in the evidence
actually presented. Defense counsel then pointed to
the alleged inconsistencies in the evidence, noting the
absence of any courtroom identification of the perpetra-
tor and the discrepancies between the physical appear-
ance of the defendant at the time he was arrested and
the description the victim provided shortly after the
attack.
   Defense counsel then turned to the fingerprints that
were found on the window of the bedroom of the vic-
tim’s brother. Reminding the jury that the victim had
seen the perpetrator enter her brother’s bedroom and
that the victim’s mother had testified that she found the
window open shortly after the attack, defense counsel
stated: ‘‘It seems logical given the bulkhead . . . that
that’s the window that the perpetrator went into. It’s
also logical that, if you’re pushing the window up, you
might leave some prints there. . . . Could you imagine
if his prints were found on that window, what we’d be
looking at? . . . [T]he parade of evidence about the
fingerprints and every one of them matching up to [the
defendant’s fingerprints] . . . . But those prints, he’s
excluded from leaving those prints; they’re not his. . . .
The state wants you to believe that, maybe, the kids
were out there playing. They’re not kids’ prints. You
heard the experts testify about that. [One] hundred
years? The windows were there forever? I mean, come
on, let’s be serious.’’ Defense counsel argued that the
lack of fingerprint evidence connecting the defendant
to the crime scene was ‘‘important’’ and undermined
the state’s case.
  Defense counsel then turned his attention to the DNA
evidence. He began by arguing that ‘‘[n]othing’’ corrobo-
rated the DNA evidence presented by the state. He
argued that there was no evidence that the state tested
the victim’s underwear, her bedsheets, or the micro-
scope slide that was prepared using a swab from the
sexual assault evidence collection kit.
  Defense counsel also attacked the reliability of the
DNA evidence that was presented by the state. Arguing
that the DNA evidence was ‘‘problematic,’’ defense
counsel reminded the jury that the defendant was
included as a contributor to a DNA profile developed
from one sample but was eliminated as a possible con-
tributor to another. Defense counsel stated, ‘‘[s]o, the
one [source] that has the most seminal fluid, the one
that results in the smear with the sperm, he’s eliminated
from. That’s problematic. This is not a reliable result.
If a result is unreliable, then statistics mean nothing.’’
   Defense counsel next addressed the mistakes made
in the collection and analysis of the forensic evidence
presented at trial. Turning first to the fingerprints col-
lected from the window, defense counsel noted that,
even though experienced law enforcement personnel
were involved in the recording and storing of the infor-
mation at issue, fingerprints from an unrelated 2013
case were found to have been inadvertently included
on a compact disc used for reviewing the fingerprints
recovered from the window.
  In his conclusion, defense counsel argued that ‘‘[t]he
evidence and the lack of evidence doesn’t allow you to
accept the reliability of the DNA evidence in this case.’’
Characterizing the DNA evidence as ‘‘conflicting’’ and
the victim’s description of the perpetrator as ‘‘contradic-
tory’’ to the physical appearance of the defendant,
defense counsel urged the jury not to decide the case
on ‘‘blind faith.’’
  The prosecutor began her rebuttal argument by
arguing that the state was asking the jury to decide
the case on the basis of science, not blind faith. The
prosecutor stated that, although ‘‘the defendant [did
not] leave his prints on the window . . . the evidence
shows you he certainly left evidence from another part
of his body behind,’’ which ‘‘resulted in a DNA profile
that only one in 52 million people in the African-Ameri-
can community have.’’ With respect to the lack of finger-
prints in particular, the prosecutor argued that ‘‘[w]e
don’t know where the prints came from or how long
they’ve been there or if they’ve been there for 100 years.
The prints tell us nothing and show you nothing and
prove nothing.’’
   The prosecutor then turned to the victim’s testimony
concerning the incident in question. She once again
summarized the victim’s account of the attack, her
description of the perpetrator, and the events recounted
by the victim’s mother. The prosecutor then summa-
rized the testimony from Gallagher and Tiyyagura about
the administration of the sexual assault evidence collec-
tion kit, and reminded the jury that both had testified
to the presence of semen on the victim, and to the
collection of three separate swabs, one of which was
used to create a smear on a microscope slide. The
prosecutor then recounted Montelli’s testimony, noting
that the victim had given the same description of the
perpetrator in both the forensic interview and in the
courtroom.
  The prosecutor, thereafter, addressed the DNA evi-
dence and the testimony of the forensic experts who
analyzed the contents of the sexual assault evidence
kit. The prosecutor noted that Karen Lamy, a forensic
science examiner, testified that she discovered sperm
on the microscope slide contained in the sexual assault
evidence collection kit, as well as saliva on all three
swabs. The prosecutor then described how Renstrom
developed the DNA profiles of the victim and the defen-
dant, and how he then compared those profiles with
the DNA mixtures found on the vaginal swabs. The
prosecutor reminded the jury that the defendant was
included as a contributor to one DNA mixture, but was
excluded from another due to a limited amount of DNA
found in the second sample.
   The prosecutor concluded her rebuttal by arguing
that Renstrom ‘‘attached a statistic to the [number] of
times you would see that profile in a number of people.
He told you that you would see the DNA profile of the
defendant once in 52 million people in the African-
American community. Think about that, ladies and gen-
tlemen. You heard evidence that the whole state of
Connecticut is 3.5 million people. If we filled the entire
state of Connecticut with 3.5 million African-Americans,
52 million African-Americans would be the population
of Connecticut times fourteen. So, if we placed 3.5 mil-
lion African-Americans in Connecticut and stacked thir-
teen more states the size of Connecticut on top of that
full of African-Americans, we would still only see that
profile one time. That, ladies and gentlemen, is proof
beyond a reasonable doubt.’’5
   The trial court instructed the jury, in relevant part:
‘‘You are the sole judges of the facts. . . . You are to
recollect and weigh the evidence and form your own
conclusions as to what the facts are. You may not go
outside the evidence presented in court to find the facts.
. . . There are a number of things that may have been
seen or heard during the trial that are not evidence and
that you may not consider in deciding what the facts
are. These include arguments and statements by the
lawyers. The lawyers are not witnesses. Their argu-
ments are intended to help you interpret the evidence,
but they are not evidence. . . . [I]f the facts as you
remember them differ in any way from the lawyers’
statements, it’s your memory that controls.’’ (Empha-
sis added.)
   The jury found the defendant guilty on all counts.6
Thereafter, the trial court rendered a judgment of con-
viction in accordance with the jury’s verdict. The defen-
dant then appealed, claiming, inter alia, that prosecu-
torial impropriety during the state’s closing argument
deprived him of his sixth amendment right to present
a closing argument, as well as his right to a fair trial.7
State v. Gonzalez, supra, 188 Conn. App. 307, 318. Spe-
cifically, the defendant claimed that the prosecutor
improperly (1) delayed substantive discussion of evi-
dence until after defense counsel’s closing argument,
and (2) mischaracterized certain evidence on rebuttal.
Id., 318. In a unanimous decision, the Appellate Court
concluded that the structure of the prosecutor’s closing
argument did not prevent the defense from responding
to the state’s theory of the case and, therefore, did not
deprive the defendant of his right to present a closing
argument or of his right to a fair trial. Id., 318–30. The
Appellate Court also concluded that the prosecutor did
not mischaracterize the DNA and fingerprint evidence
during rebuttal and that her statements were not
improper. Id., 330–38. This certified appeal followed.8
Additional facts and procedural history will be set forth
as necessary.
   In the present appeal, the defendant claims that the
Appellate Court incorrectly concluded that the struc-
ture of the prosecutor’s closing argument, as well as
her statements regarding certain fingerprint and DNA
evidence, did not deprive him of his rights under the
federal constitution. First, the defendant claims that
the prosecutor’s cursory review of the evidence during
her initial summation, followed by her more detailed
discussion of the evidence during rebuttal, prevented
defense counsel from responding to the prosecutor’s
arguments concerning the defendant’s guilt and, as a
result, deprived him of his rights to present a closing
argument and to a fair trial.9 Second, the defendant
claims that the prosecutor mischaracterized two sepa-
rate pieces of evidence during her rebuttal argument
and that those particular statements amounted to prose-
cutorial impropriety, which deprived the defendant of
his rights to present a closing argument and to a fair
trial. The defendant argues that he is entitled to a new
trial on the grounds that he has proven that his sixth
amendment right to present a closing argument was
violated by these statements and that the state has failed
to establish that the violation was harmless beyond a
reasonable doubt. With respect to his general due pro-
cess claim, the defendant claims that he is entitled to
a new trial on the ground that he has shown that the
prosecutor’s statements amounted to improper conduct
that deprived him of a fair trial.
   In response, the state argues that the prosecutor’s
decision to reserve her substantive discussion of certain
evidence for rebuttal was appropriate and that the
Appellate Court, therefore, correctly concluded that the
structure of the prosecutor’s closing argument did not
deprive the defendant of a fair trial or his right to present
a closing argument. The state further argues that the
Appellate Court correctly concluded that the prosecu-
tor’s statements regarding the DNA and fingerprint evi-
dence were proper and, therefore, did not violate the
defendant’s constitutional rights.
  For the reasons that follow, we conclude that neither
the structure nor the content of the prosecutor’s closing
argument deprived the defendant of a fair trial or his
right to present a closing argument. Specifically, we
conclude that the prosecutor’s decision to reserve her
discussion of certain evidence for rebuttal did not
deprive the defendant of his right to be heard by counsel
at the close of evidence and did not amount to prosecu-
torial impropriety. Similarly, we conclude that the pros-
ecutor’s alleged mischaracterizations of the DNA and
fingerprint evidence did not prevent the defendant from
presenting a closing argument that was responsive to
the state’s theory of the case and, therefore, did not
deprive the defendant of his right to present a closing
argument. Finally, assuming without deciding that the
alleged mischaracterizations of the evidence were
improper, we conclude that they were not sufficiently
prejudicial as to deprive the defendant of a fair trial.
   Before turning to the merits of the defendant’s prose-
cutorial impropriety claims, we review the principles
and law that govern our resolution of this appeal.10 In
cases in which a defendant claims that prosecutorial
impropriety deprived him of his general due process
right to a fair trial, ‘‘we engage in a two step analytical
process. . . . The two steps are separate and distinct.
. . . We first examine whether prosecutorial impropri-
ety occurred. . . . Second, if an impropriety exists, we
then examine whether it deprived the defendant of his
due process right to a fair trial. . . . In other words, an
impropriety is an impropriety, regardless of its ultimate
effect on the fairness of the trial. Whether that impropri-
ety was harmful and thus caused or contributed to a
due process violation involves a separate and distinct
inquiry.’’ (Internal quotation marks omitted.) State v.
Jordan, 314 Conn. 89, 111, 101 A.3d 179 (2014).
   The latter part of this two-pronged test is guided by
the factors set forth in State v. Williams, 204 Conn.
523, 540, 529 A.2d 653 (1987). ‘‘These factors include
. . . the extent to which the [impropriety] was invited
by defense conduct or argument . . . the severity of
the [impropriety] . . . the frequency of the [impropri-
ety] . . . the centrality of the [impropriety] to the criti-
cal issues in the case . . . the strength of the curative
measures adopted . . . and the strength of the state’s
case.’’ (Internal quotation marks omitted.) State v.
Payne, 303 Conn. 538, 561, 34 A.3d 370 (2012). ‘‘Under
the Williams general due process standard, the defen-
dant has the burden to show both that the prosecutor’s
conduct was improper and that it caused prejudice to
his defense.’’ (Emphasis added.) State v. A. M., 324
Conn. 190, 199, 152 A.3d 49 (2016).
   A different standard applies, however, when a defen-
dant claims that prosecutorial improprieties infringed
a specifically enumerated constitutional right. See, e.g.,
id., 199–200 (right to remain silent). In such cases, the
burden is initially on the defendant to establish that a
specifically enumerated constitutional right was vio-
lated. Id., 199. If the defendant can establish that such
a violation occurred, ‘‘the burden shifts to the state to
prove that the violation was harmless beyond a reason-
able doubt.’’ Id. ‘‘This allocation of the burden of proof is
appropriate because, when a defendant raises a general
due process claim, there can be no constitutional viola-
tion in the absence of harm to the defendant caused
by denial of his right to a fair trial. The constitutional
analysis and the harm analysis in such cases are one
and the same.’’11 State v. Payne, supra, 303 Conn. 563–64
   In the present case, the defendant claims that three
separate instances of prosecutorial impropriety
deprived him of his specifically enumerated right to
present a closing argument, as well as his general due
process right to a fair trial. Because of the nature of
these claims, we apply both the harmless error standard
called for in Payne and the general due process stan-
dard articulated in Williams. See State v. A. M., supra,
324 Conn. 199 (noting ‘‘that the Williams standard
applies only when a defendant claims that a prosecu-
tor’s conduct did not infringe on a specific constitu-
tional right, but nevertheless deprived the defendant of
his general due process right to a fair trial’’).
  Guided by these distinct constitutional principles, we
now address the merits of the defendant’s claims related
to the structure and content of the prosecutor’s closing
argument. First, we address the defendant’s claim that
the prosecutor violated his federal constitutional rights
by reserving the substantive discussion of certain evi-
dence for after defense counsel’s closing argument. Sec-
ond, we address the defendant’s claim that the
prosecutor violated his federal constitutional rights by
mis-characterizing DNA and fingerprint evidence during
her rebuttal.
                              I
   We first address the defendant’s claims that the prose-
cutor improperly structured her closing argument by
reserving discussion of certain evidence for rebuttal
and, in so doing, deprived him of (1) his sixth amend-
ment right to present a closing argument, and (2) his
right to a fair trial. For the reasons that follow, we
conclude that the Appellate Court properly rejected
both of these claims.
                             A
  The defendant contends that the prosecutor, by sav-
ing her substantive discussion of evidence for rebuttal,
deprived him of his constitutional right to present a
closing argument by preventing him from responding
to the state’s theory of the case. The Appellate Court
rejected this claim, concluding that the contents of
defense counsel’s closing argument demonstrated that
the defendant was fully afforded an opportunity to
respond to the state’s theory of the case and to present
his theory of the defense. See State v. Gonzalez, supra,
188 Conn. App. 328–39. Having reviewed the record
before us, we are compelled to agree.
   ‘‘The right to the assistance of counsel ensures an
opportunity to participate fully and fairly in the adver-
sary [fact-finding] process. . . . The opportunity for
the defense to make a closing argument in a criminal
trial has been held to be a basic element of the adversary
process and, therefore, constitutionally protected under
the sixth and fourteenth amendments. . . . Closing
argument is an integral part of any criminal trial, for it
is in this phase that the issues are sharpened and clari-
fied for the jury and each party may present his theory
of the case. . . .
   ‘‘The right to present a closing argument is abridged
not only when a defendant is completely denied an
opportunity to argue before the court or the jury after
all the evidence has been admitted, but also when a
defendant is deprived of the opportunity to raise a sig-
nificant issue that is reasonably inferable from the facts
in evidence. This is particularly so when . . . the pro-
hibited argument bears directly on the defendant’s the-
ory of the defense.’’ (Citations omitted; internal quotation
marks omitted.) State v. Arline, 223 Conn. 52, 63–64,
612 A.2d 755 (1992).
   ‘‘[T]he scope of final argument lies within the sound
discretion of the court . . . subject to appropriate con-
stitutional limitations.’’ (Citation omitted; internal quo-
tation marks omitted.) Id., 59. As this court has repeat-
edly held, ‘‘[c]ounsel must be allowed a generous lati-
tude in argument, as the limits of legitimate argument
and fair comment cannot be determined precisely by
rule and line, and something must be allowed for the
zeal of counsel in the heat of argument. . . . Thus, as
the state’s advocate, a prosecutor may argue the state’s
case forcefully, [provided the argument is] fair and
based upon the facts in evidence and the reasonable
inferences to be drawn therefrom.’’ (Internal quotation
marks omitted.) State v. Otto, 305 Conn. 51, 76, 43 A.3d
629 (2012).
   Whether a prosecutor infringes on the constitutional
rights of a criminal defendant by reserving the bulk of
his or her discussion of the evidence for rebuttal is a
matter of first impression for this court. With regard
to the appropriate scope of rebuttal argument more
generally, this court has previously noted that, in Con-
necticut, ‘‘[t]here is no rigid requirement that a prosecu-
tor’s final summation must be limited solely to rebuttal
of matters raised in the defendant’s argument.’’ State
v. Rosa, 170 Conn. 417, 428, 365 A.2d 1135, cert. denied,
429 U.S. 845, 97 S. Ct. 126, 50 L. Ed. 2d 116 (1976).
Practice Book § 42-35 simply provides in relevant part:
‘‘Unless the judicial authority for cause permits other-
wise, the parties shall proceed with the trial in the
following order . . . (4) The prosecuting authority
shall be entitled to make the opening and final closing
arguments. (5) The defendant may make a single closing
argument following the opening argument of the prose-
cuting authority.’’
  In the present case, the defendant asks us to recog-
nize that his sixth amendment right to present a closing
argument prohibited the prosecutor from reserving her
discussion of the evidence for rebuttal. According to
the defendant, this decision prevented him from know-
ing how the state would marshal the evidence against
him. The defendant contends that, without this knowl-
edge, he was unable to effectively rebut the prosecutor’s
arguments and was deprived of his ‘‘last clear chance to
persuade the trier of fact that there may be reasonable
doubt of [his] guilt.’’ Herring v. New York, 422 U.S. 853,
862, 95 S. Ct. 2550, 45 L. Ed. 2d 593 (1975).
  The defendant’s claim is unavailing for two reasons.
First, the defendant’s contention that the right to be
heard by counsel encompasses a right to respond to
the exact manner in which the state has marshaled the
evidence is unsupported by case law from either this
state or other jurisdictions. Second, the defendant’s
claim that he was deprived of an opportunity to respond
to the state’s theory of the case, and its view as to
how the evidence proved that theory, is unsupported
by the record.
    The courts of this state have consistently recognized
that the sixth amendment right to present a closing
argument protects a criminal defendant’s right to pres-
ent his theory of the defense at the close of evidence.
See State v. Arline, supra, 223 Conn. 64 (noting that
‘‘[t]he right to present a closing argument is abridged
. . . [if] a defendant is deprived of the opportunity to
raise a significant issue that . . . bears directly on the
defendant’s theory of the defense’’); see also State v.
Cunningham, 168 Conn. App. 519, 537, 146 A.3d 1029
(holding that defendant was not deprived of right to
present closing argument because, ‘‘although the [trial]
court precluded the defendant from listing . . . the ele-
ments of manslaughter . . . defense counsel was
allowed to present . . . his theory of the defense’’),
cert. denied, 323 Conn. 938, 151 A.3d 385 (2016); State
v. Ross, 18 Conn. App. 423, 433–34, 558 A.2d 1015 (1989)
(defendant’s right to present closing argument was vio-
lated when trial court prevented defense counsel from
commenting that state’s sole eyewitness did not testify
at trial).12 In order to present a theory of the defense,
the defendant must be aware of the state’s theory of
the case and of the evidence that the prosecutor will
argue supports that theory. See State v. Cobb, 251 Conn.
285, 417, 743 A.2d 1 (1999) (noting that prosecutor’s
closing argument is bound only by facts in evidence
and theory presented in ‘‘the information and the bill
of particulars’’), cert. denied, 531 U.S. 841, 121 S. Ct.
106, 148 L. Ed. 2d 64 (2000).
  In support of his contention that his right to present
a closing argument was violated, the defendant relies
heavily on the United States Supreme Court’s decision
in Herring v. New York, supra, 422 U.S. 853, and our
prior decision in State v. Arline, supra, 223 Conn. 52.13
Neither the facts nor the principles articulated in those
two cases support the defendant’s argument.
   In Herring, the United States Supreme Court invali-
dated a New York state law that gave judges the discre-
tion to deny criminal defendants in nonjury criminal
trials the opportunity to present a closing argument
before rendering judgment. See Herring v. New York,
supra, 422 U.S. 853, 862–63. In that case, the court held
that a total denial of the defendant’s opportunity to
present a final argument violates the right to assistance
of counsel guaranteed by the sixth amendment. Id.,
858–59; see id., 859 (‘‘a total denial of the opportunity
for final argument in a nonjury criminal trial is a denial
of the basic right of the accused to make his defense’’).
Likewise, in Arline, we held that a defendant was
deprived of his right to present a closing argument when
the trial court precluded defense counsel from arguing
during final summation that the state’s chief witness,
the sexual assault complainant, had a motive to fabri-
cate the allegations underlying the state’s case. See
State v. Arline, supra, 223 Conn. 55–56, 58. Noting that
‘‘the linchpin of the defense was attacking the credibility
of [the complainant],’’ we concluded that the trial
court’s actions barring the defense from presenting an
exculpatory theory during defense counsel’s summa-
tion deprived the defendant of his right to present a
closing argument.14 Id., 64.
   Neither Herring nor Arline supports the defendant’s
contention that the right to present a closing argument
includes the right to respond to the exact manner in
which the state argues the evidence. Unlike the present
case, Herring and Arline involved trial court interfer-
ence that absolutely precluded both defendants from
presenting the theory of their defenses. In the appeal
before us, the complained of conduct did not deprive
the defense of an opportunity to argue at the close of
evidence and did not preclude the defense from present-
ing an exculpatory theory to the jury. The fact that
defense counsel did not know the exact manner in
which the prosecutor would marshal inculpatory evi-
dence does not mean the defendant was denied an
‘‘opportunity to participate fully and fairly in the adver-
sary [fact-finding] process.’’ (Internal quotation marks
omitted.) State v. Arline, supra, 223 Conn. 63, quoting
Herring v. New York, supra, 422 U.S. 858. We, therefore,
conclude that the defendant’s interpretation of the
scope of the right to present a closing argument is
unsupported by existing case law.
  The defendant’s claim that he was prevented from
addressing the prosecutor’s evidentiary arguments due
to the structure of her summation is also unsupported
by the record. The defendant specifically claims that
the structure of the prosecutor’s closing argument pre-
vented him from properly framing the following pieces
of evidence for the jury: (1) Renstrom’s testimony con-
cerning the expected frequency of individuals who
could be included as contributors to the DNA mixture
found on the vaginal swabs; (2) the defendant’s exclu-
sion from the sperm-rich fraction of the DNA sample
taken from the victim’s posterior fourchette; (3) the
fingerprint evidence recovered from the window in the
bedroom of the victim’s brother; (4) the victim’s testi-
mony regarding the perpetrator’s physical appearance;
and (5) the saliva found on the three swabs contained
in the sexual assault evidence collection kit.
    Contrary to the defendant’s claims, the structure of the
prosecutor’s closing remarks did not force the defense
‘‘into the position of deciding what to address without
knowing how the state would attempt to meet its bur-
den.’’ Each of these pieces of evidence was presented
to the jury during the course of the trial, and the role
that evidence played in the state’s theory of the case
was readily apparent. The prosecutor’s reliance on
Renstrom’s testimony, in particular, could not have
come as a surprise. Although the prosecutor did not
refer explicitly to statistical frequencies or differentiate
between swabs during her initial summation, she did
make clear that the DNA evidence was the cornerstone
of the state’s case, stating that, ‘‘while you are listening
to [defense counsel’s] argument, there are three letters
you will not be able to forget. . . . Those letters are
DNA.’’
  We reach this conclusion, in part, as the result of
our review of the substance of defense counsel’s own
closing argument. During his summation, defense coun-
sel directly attacked the reliability of the evidence that
formed the basis of the prosecutor’s rebuttal argument.
As the Appellate Court’s decision aptly noted, defense
counsel ‘‘pointed out the weaknesses in the state’s case:
the victim and her mother were unable to identify the
perpetrator in court or from photographs, the victim’s
description of the perpetrator was not consistent with
his appearance, there was no fingerprint evidence from
the window where the perpetrator supposedly entered
the dwelling, the DNA evidence was uncorroborated,
and the nurse [had initially testified to using] two swabs
to collect DNA from the victim but there were three
swabs in the rape kit in the laboratory . . . .’’ State v.
Gonzalez, supra, 188 Conn. App. 328.
  Defense counsel dedicated much of his closing argu-
ment to questioning the reliability of the state’s DNA
evidence and the forensic laboratory’s conclusion that
the defendant was included in one sperm-rich fraction
but not the other. Characterizing the laboratory’s con-
clusions as contradictory, defense counsel argued that
the state’s DNA evidence, in its entirety, was not reli-
able, stating: ‘‘They come from the same source. They’re
entered into the same machine. They’re all at the same
low frequency and outer edges and ranges of validity.
They’re diametrically opposed results. One he’s
included, one he’s eliminated. Both have mixtures; one
he’s included, one he’s eliminated. . . . So the one that
has the most seminal fluid, the one that results in the
smear with the sperm, he’s eliminated from. That’s prob-
lematic. This is not a reliable result. If a result is unrelia-
ble, then statistics mean nothing [and] 100 percent of
nothing equals nothing.’’
  Contrary to the defendant’s assertions, at the time
defense counsel presented his closing argument, he was
aware of the inculpatory evidence that formed the basis
of the prosecutor’s closing argument and had a fair
opportunity to rebut it. Defense counsel made the stra-
tegic decision to use his closing argument to call into
question the consistency of the testimony of the state’s
eyewitnesses and the reliability of its forensic evidence.
Indeed, in his brief, the defendant concedes that the
defense ‘‘chose not to directly address Renstrom’s testi-
mony about the expected frequency of individuals that
could be included as contributors to the mixture.’’ On
the basis of our review of the record and the substance
of defense counsel’s closing argument, it is clear that
the defense was able to argue, and had a fair opportunity
to argue, a theory that was responsive to the state’s
evidence.
   In sum, although the structure of the prosecutor’s
closing argument precluded the defense from respond-
ing to the exact manner in which the prosecutor argued
the evidence, the defendant was not deprived of the
opportunity to present a defense that was responsive
to the state’s overall theory of the case. The state’s case
against the defendant and the evidence used to support
it were clear and consistent throughout the course of
the trial. We conclude that the structure of the prosecu-
tor’s summation did not violate the defendant’s sixth
amendment right to present a closing argument, and,
therefore, his first claim of prosecutorial impropriety
must fail.
                              B
    We now consider whether the structure of the prose-
cutor’s closing argument deprived the defendant of his
due process right to a fair trial. The defendant argues
that the structure of the prosecutor’s closing argument
was improper and deprived him of a fair trial because
it ‘‘prevented the defense from meaningfully responding
to the [prosecutor’s] substantive argument.’’ The state
disagrees, arguing that the prosecutor’s closing argu-
ment was proper and did not implicate the defendant’s
due process rights. We agree with the state.
  Because the defendant’s second prosecutorial impro-
priety claim alleges a violation of his general due pro-
cess right to a fair trial, we review this claim under the
general due process standard articulated in Williams.
See State v. A. M., supra, 324 Conn. 199. As explained
previously, the Williams general due process standard
involves the application of a two step analytical process.
‘‘The two steps are separate and distinct: (1) whether
[impropriety] occurred in the first instance; and (2)
whether that [impropriety] deprived a defendant of his
due process right to a fair trial.’’ (Internal quotation
marks omitted.) State v. Angel T., 292 Conn. 262, 275,
973 A.2d 1207 (2009). The defendant carries the burden
of proof under both steps and, therefore, must establish
that the complained of conduct was both improper and
so egregious that it resulted in a denial of due process.
See State v. Payne, supra, 303 Conn. 562–63.
   We have previously recognized that ‘‘[p]rosecutorial
[impropriety] of constitutional magnitude can occur in
the course of closing arguments.’’ (Internal quotation
marks omitted.) State v. Otto, supra, 305 Conn. 76. ‘‘In
determining whether such [impropriety] has occurred,
the reviewing court must give due deference to the fact
that [c]ounsel must be allowed a generous latitude in
argument, as the limits of legitimate argument and fair
comment cannot be determined precisely by rule and
line, and something must be allowed for the zeal of
counsel in the heat of argument.’’ (Internal quotation
marks omitted.) Id.
   ‘‘While the privilege of counsel in addressing the jury
should not be too closely narrowed or unduly ham-
pered, it must never be used as a license to state, or
to comment upon, or to suggest an inference from, facts
not in evidence, or to present matters which the jury
ha[s] no right to consider.’’ (Internal quotation marks
omitted.) State v. Ciullo, 314 Conn. 28, 38, 100 A.3d 779
(2014). ‘‘Thus, as the state’s advocate, a prosecutor may
argue the state’s case forcefully, [provided the argument
is] fair and based upon the facts in evidence and the
reasonable inferences to be drawn therefrom.’’ (Internal
quotation marks omitted.) State v. Otto, supra, 305
Conn. 76.
   No statute or rule of practice in this state limits the
scope of the prosecutor’s rebuttal to issues raised in
preceding arguments.15 See State v. Rosa, supra, 170
Conn. 428 (noting that ‘‘[t]here is no rigid requirement
that a prosecutor’s final summation must be limited
solely to rebuttal of matters raised in the defendant’s
argument’’). Due process considerations, however, nec-
essarily restrict the prosecutor’s closing argument to
facts in evidence; see State v. Singh, 259 Conn. 693,
718, 793 A.2d 226 (2002); and the theory of the case
disclosed in the pleadings. See State v. Cobb, supra, 251
Conn. 417 (state’s theory of case at closing argument
is bounded ‘‘by the information and the bill of partic-
ulars’’).
   With these principles in mind, we turn to the defen-
dant’s claim that the prosecutor deprived him of a fair
trial by reserving the bulk of her discussion of the evi-
dence for rebuttal. Viewing the prosecutor’s rebuttal
argument in the context of the entire trial, we conclude
that the structure of the prosecutor’s closing argument
was not improper and, therefore, did not implicate the
defendant’s due process rights.
  As we explained in part I A of this opinion, the record
demonstrates that the prosecutor’s analysis of the evi-
dence during her rebuttal argument did not interfere
with the ability of the defense to present a closing
argument that was responsive to the state’s theory of
the case. During her rebuttal, the prosecutor did not
introduce a new theory or rely on facts not in evidence.
Instead, the prosecutor used her rebuttal to analyze the
evidence that supported the state’s case—namely, that
the DNA evidence established the defendant’s guilt
beyond a reasonable doubt. Defense counsel, at the
time of closing, was aware of that argument and had
a fair opportunity to address it.16 As a result, we con-
clude that the structure of the prosecutor’s summation
was not improper.
   The case law that the defendant cites in support of
the opposite conclusion is unavailing. In his brief, the
defendant cites various state and federal cases in which
appellate courts have reversed criminal convictions on
the ground that the prosecuting authority impermissibly
reserved the bulk of its argument for rebuttal. The fed-
eral cases cited by the defendant turn on the application
of statutory and procedural rules that differ from those
of our state and are, therefore, inapplicable to our con-
sideration of the defendant’s claim.17
   State court decisions cited by the defendant, some
of which turn on constitutional considerations, are like-
wise distinguishable from the present case. The defen-
dant relies heavily on the Delaware Supreme Court’s
decision in Bailey v. State, 440 A.2d 997 (Del. 1982). In
Bailey, the Delaware Supreme Court concluded that a
trial court committed reversible error when it allowed a
prosecutor to present a five minute opening summation
followed by more than an hour-long rebuttal argument
that covered issues not previously raised by either
party. Id., 1000–1003. Noting that, ‘‘[b]ecause of the
brevity of the [s]tate’s opening summation, defense
counsel was left to guess which issues the [s]tate would
discuss in its rebuttal,’’ the Delaware Supreme Court
concluded that the prosecutor’s strategy struck ‘‘a blow
to [the] defendant’s right to a fair trial’’ and that reversal
was, therefore, warranted.18 Id., 1003.
   Unlike in Bailey, the prosecutor’s opening summa-
tion and presentation of the evidence in the present
case provided defense counsel with notice of the state’s
theory of the case and alerted the defense to the key
evidence that the state would rely on in support of its
theory. The prosecutor, at the beginning of her initial
summation, recounted the victim’s testimony concern-
ing the attack that she suffered at the hands of an
unknown intruder on the night of October 15, 2014. At
the conclusion of her initial summation, the prosecutor
made clear how the state would prove beyond a reason-
able doubt that the defendant was the unknown intruder
who attacked the victim, telling the jury that, as it lis-
tened to defense counsel’s closing argument, ‘‘[t]here
are three letters you will not be able to get out of your
head. Those letters are DNA.’’ Unlike in Bailey, the
structure of the state’s summation did not leave the
defendant ‘‘left to guess which issues the [s]tate would
discuss in its rebuttal.’’ Bailey v. State, supra, 440 A.2d
1003. This is not a case in which the prosecutor
refrained from engaging in a substantive discussion of
the charges, the underlying elements, or the evidence
that the state believed supported its case during her
initial summation. The state’s presentation of the evi-
dence, coupled with the prosecutor’s opening summa-
tion, made the state’s theory of the case abundantly
clear and alerted the defendant to how the state would
use the evidence to prove that theory. We therefore
conclude that the defendant’s reliance on Bailey is
unavailing.19
   Considering the structure of the prosecutor’s closing
argument in light of the entire trial, we conclude that
the defendant has failed to demonstrate that the prose-
cutor’s substantive discussion of the evidence during
rebuttal interfered with his ability to respond to the
state’s theory of the case. The record reveals that the
prosecutor’s rebuttal was predicated on the evidence
that the state had presented at trial and on the theory
of the case that the prosecutor articulated during her
opening summation. Given the central role that the eye-
witness testimony and forensic evidence played in the
state’s theory of the defendant’s guilt, defense counsel
was on notice that the prosecutor would likely rely on
that evidence throughout her closing argument. Indeed,
as we noted previously, defense counsel addressed the
evidence that formed the basis of the state’s theory
of the case during his closing argument. We therefore
conclude that the defendant has failed to show that the
structure of the prosecutor’s closing argument amounted
to prosecutorial impropriety.20
                             II
   Having determined that the defendant’s claims with
respect to the structure of the prosecutor’s closing argu-
ment must fail, we now turn to the defendant’s claims
that two particular statements made by the prosecutor
during her rebuttal deprived him of his right to present
a closing argument and, when considered together, had
the cumulative effect of depriving the defendant of his
general due process right to a fair trial. Specifically, the
defendant contends that the prosecutor mischaracter-
ized both the DNA evidence and the fingerprint evi-
dence presented at trial. According to the defendant,
the timing and severity of these two alleged mischarac-
terizations prevented the defense from responding to
the prosecutor’s arguments.
   The following facts and procedural history are rele-
vant to our resolution of these claims. With respect to
the DNA evidence, the prosecutor summarized Ren-
strom’s testimony as follows: ‘‘Renstrom then attached
a statistic to the [number] of times you would see that
[DNA] profile in a number of people. He told you that
you would see the DNA profile of the defendant once in
52 million people in the African-American community.
Think about that, ladies and gentlemen. You hear evi-
dence that the whole state of Connecticut is 3.5 million
people. If we filled the entire state of Connecticut with
3.5 million African-Americans, 52 million African-
Americans would be the population of Connecticut
times fourteen. So, if we placed 3.5 million African-
Americans in Connecticut and stacked thirteen more
states the size of Connecticut on top of that full of
African-Americans, we would still only see that profile
one time. That, ladies and gentlemen, is proof beyond
a reasonable doubt.’’
   With respect to the fingerprint evidence, testimony
was presented at trial from detectives John Cerejo and
Steve Burstein of the Meriden Police Department
regarding efforts that the police made to remove and
analyze the fingerprints found on the window located
in the bedroom of the victim’s brother. See State v.
Gonzalez, supra, 188 Conn. App. 335. During his testi-
mony, Cerejo stated that a variety of factors, including
sun and rain, can impact the length of time that finger-
prints remain detectable on a surface. Id. Burstein testi-
fied that the window in question was exposed to the
elements and that he did not know how long the finger-
prints had been present. Id. Burstein further testified
that, although he was not sure when the house had
been built, he estimated that it ‘‘probably [was] 100
years ago or so . . . .’’ (Internal quotation marks omit-
ted.) Id. During her rebuttal argument, the prosecutor
stated: ‘‘We don’t know where the prints came from or
how long they’ve been there or if they’ve been there
for 100 years.’’
   The defendant contends that the prosecutor mischar-
acterized Renstrom’s testimony concerning the number
of individuals who would be expected to be included
in the DNA mixture found on the vaginal swabs. He
argues that the prosecutor, by comparing the expected
frequency of inclusion with the population of Connecti-
cut, and by stating that the defendant’s DNA profile
would appear only once per 52 million African-Ameri-
cans, suggested to the jury that the DNA evidence estab-
lished that the defendant was the only person in
Connecticut whose DNA could match the DNA profile
identified in that sample. The defendant argues that this
statement is a product of two errors in probabilistic
reasoning, the so-called ‘‘uniqueness fallacy’’ and the
‘‘probability of another match error.’’ (Internal quota-
tion marks omitted.) According to the defendant,
because this statement is the product of probabilistic
fallacies, it cannot be considered a reasonable inference
from the evidence.
   The defendant likewise claims that the prosecutor
mischaracterized the testimony of Cerejo and Burstein,
and that these mischaracterizations amounted to the
introduction of extraneous evidence because no evi-
dence was presented at trial concerning the age of the
fingerprints. As with the defendant’s claims concerning
the structure of the prosecutor’s closing argument, we
address separately the impact of these alleged mischar-
acterizations on (1) the defendant’s sixth amendment
right to present a closing argument, and (2) his right
to a fair trial.
                             A
   We first consider the defendant’s claim that the prose-
cutor’s alleged mischaracterizations of the evidence vio-
lated the defendant’s sixth amendment rights.
Specifically, the defendant argues that the prosecutor’s
alleged mischaracterizations of the DNA and fingerprint
evidence during rebuttal prevented him from respond-
ing to the prosecutor’s arguments and, as a result,
deprived him of his sixth amendment right to present
a closing argument. The defendant focuses primarily
on the prosecutor’s characterization of the DNA evi-
dence and claims that, because the statement was made
during rebuttal, he was prevented from ‘‘putting [the
evidence] in context’’ with his ‘‘theory’’ that the DNA
evidence was unreliable due to errors in the collection,
preservation, and testing of the items in the sexual
assault evidence collection kit. In response, the state
argues that the prosecutor’s statements did not mischar-
acterize the evidence and, instead, drew reasonable
inferences from Renstrom’s testimony. According to
the state, because the prosecutor’s statements were
directly related to testimony presented at trial, the inclu-
sion of the statements in the prosecutor’s rebuttal argu-
ment did not impact the defendant’s ability to present
a closing argument that was responsive to the state’s
theory of the case. We agree with the state.
   As we noted previously in this opinion, the sixth amend
ment right to assistance of counsel protects a criminal
defendant’s right to present his theory of the defense
at the close of evidence. See, e.g., State v. Arline, supra,
223 Conn. 55–56. In the present case, the prosecutor’s
rebuttal argument concerning the DNA evidence did
not deprive the defendant of an opportunity to respond
to the state’s theory of the case or to present his own
defense. At the close of the prosecutor’s initial summa-
tion, she made clear that she would rely on the DNA
evidence to argue that the state had proven the defen-
dant’s guilt beyond a reasonable doubt. During his clos-
ing argument, defense counsel directly attacked the
DNA evidence, arguing that, due to errors in the collec-
tion, preservation, and testing of the items in the sexual
assault evidence collection kit, the DNA evidence
should be disregarded in its entirety. Although defense
counsel may have been prevented from directly
responding to the prosecutor’s contention that the
defendant was the only person in Connecticut who
could be a contributor to the DNA mixture, he was not
deprived of an opportunity to argue that the statistical
probabilities presented by Renstrom left some room
for reasonable doubt about the defendant’s guilt. As we
previously noted, defense counsel’s decision to refrain
from addressing Renstrom’s statistical frequency testi-
mony during counsel’s closing argument was his deci-
sion to make. Put differently, the defendant’s ability to
frame that evidence for the jury was not impacted by
the prosecutor’s rebuttal argument.
    Furthermore, in considering whether an alleged pros-
ecutorial impropriety violated a specifically enumerated
constitutional right, we look to the contemporaneous
reaction of defense counsel. See, e.g., State v. Cassidy,
236 Conn. 112, 131, 672 A.2d 899 (overruled in part on
other grounds by State v. Alexander, 254 Conn. 290,
295, 755 A.2d 868 (2000)), cert. denied, 519 U.S. 910,
117 S. Ct. 273, 136 L. Ed. 2d 196 (1996). As we have noted
in prior decisions, we assume that defense counsel will
object or seek a curative instruction from the trial court
if, at the time of the alleged impropriety, defense coun-
sel believed the conduct was improper and violated the
defendant’s constitutional rights. See, e.g., State v. A.
M., supra, 324 Conn. 207–208. In the present case, the
absence of an objection to the prosecutor’s character-
ization of the DNA evidence demonstrates that, at the
time of trial, defense counsel did not believe the state-
ment infringed on the defendant’s constitutional rights.
   For the foregoing reasons, and on the basis of the record
before us, we conclude that the prosecutor’s character-
ization of the evidence during her rebuttal argument
did not infringe on the defendant’s sixth amendment
right to present a closing argument. As a result, the
defendant’s third claim of prosecutorial impropriety
must fail.
                             B
  Finally, we address the defendant’s claim that the
prosecutor’s alleged mischaracterizations deprived him
of his right to a fair trial. The defendant argues that the
Appellate Court incorrectly concluded that the prosecu-
tor’s statements relating to DNA and fingerprint evi-
dence were not improper and, therefore, did not violate
the defendant’s due process rights. Specifically, the
defendant argues that these statements, which were
made during the prosecutor’s rebuttal, rose to the level
of prosecutorial impropriety because they mischarac-
terized the evidence presented at trial and prejudiced
him because he was unable to respond to them. The
state disagrees, arguing that the prosecutor’s character-
ization of the evidence was proper and did not impact
the defendant’s right to a fair trial.
   Assuming, without deciding, that the prosecutor’s
statements were improper, we conclude that the cumu-
lative effect of the allegedly improper remarks was
harmless and did not deprive the defendant of his right
to a fair trial. See, e.g., State v. Grant, 286 Conn. 499,
542, 944 A.2d 947, cert. denied, 55 U.S. 916, 129 S. Ct.
271, 172 L. Ed. 2d 200 (2008); see also State v. Gibson,
302 Conn. 653, 663 n.4, 31 A.3d 346 (2011) (noting that
‘‘this court occasionally has skipped the first step of
[the two step prosecutorial impropriety] analysis when
. . . it was clear that there was no due process vio-
lation’’).
   In conducting such an analysis, ‘‘we ask whether the
prosecutor’s conduct so infected the trial with unfair-
ness as to make the resulting conviction a denial of due
process.’’ (Internal quotation marks omitted.) State v.
Williams, supra, 204 Conn. 539. In doing so, ‘‘[w]e do
not . . . focus only on the conduct of the [prosecutor].
The fairness of the trial and not the culpability of the
prosecutor is the standard for analyzing the constitu-
tional due process claims of criminal defendants alleg-
ing prosecutorial [impropriety].’’ (Internal quotation
marks omitted.) State v. Fauci, 282 Conn. 23, 50, 917
A.2d 978 (2007).
   ‘‘[O]ur determination of whether any improper con-
duct by the [prosecutor] violated the defendant’s fair
trial rights is predicated on the factors set forth in
[Williams] with due consideration of whether that mis-
conduct was objected to at trial.’’ (Citation omitted;
internal quotation marks omitted.) State v. Warholic,
278 Conn. 354, 362, 897 A.2d 569 (2006). In applying
the Williams factors, ‘‘we must determine whether (1)
the impropriety was invited by the defense, (2) the
impropriety was severe, (3) the impropriety was fre-
quent, (4) the impropriety was central to a critical issue
in the case, (5) the impropriety was cured or amelio-
rated by a specific jury charge, and (6) the state’s case
against the defendant was weak due to a lack of . . .
evidence.’’ State v. Fauci, supra, 282 Conn. 51.
   As we previously noted in this opinion, ‘‘prosecutorial
[impropriety] of a constitutional magnitude can occur
in the course of closing arguments. . . . When making
closing arguments to the jury, [however] [c]ounsel must
be allowed a generous latitude in argument, as the limits
of legitimate argument and fair comment cannot be
determined precisely by rule and line, and something
must be allowed for the zeal of counsel in the heat of
argument. . . . Thus, as the state’s advocate, a prose-
cutor may argue the state’s case forcefully, [provided
the argument is] fair and based upon the facts in evi-
dence and the reasonable inferences to be drawn there-
from.’’ (Internal quotation marks omitted.) State v.
Medrano, 308 Conn. 604, 611, 65 A.3d 503 (2013).
   ‘‘We must [also] give the jury the credit of being able
to differentiate between argument on the evidence and
attempts to persuade them to draw inferences in the
state’s favor, on one hand, and improper unsworn testi-
mony, with the suggestion of secret knowledge, on the
other hand. The [prosecutor] should not be put in the
rhetorical straitjacket of always using the passive voice,
or continually emphasizing that he [or she] is simply
saying I submit to you that this is what the evidence
shows, or the like.’’ (Internal quotation marks omitted.)
State v. Stevenson, 269 Conn. 563, 583–84, 849 A.2d 626
(2004). It, therefore, ‘‘does not follow . . . that every
use of rhetorical language or device [by the prosecutor]
is improper. . . . The occasional use of rhetorical
devices is simply fair argument.’’ (Internal quotation
marks omitted.) State v. Medrano, supra, 308 Conn. 611.
   With these principles in mind, we turn to the applica-
tion of the Williams factors to the allegedly improper
statements made by the prosecutor during her rebuttal
argument. Viewing the alleged ‘‘incidents of misconduct
. . . in relation to one another and within the context
of the entire trial’’; State v. Stevenson, supra, 269 Conn.
574; we conclude that the two alleged mischaracteriza-
tions did not deprive the defendant of his right to a fair
trial. Specifically, our review of the record as a whole
leads us to the conclusion that, even if the rhetorical
devices employed by the prosecutor were technically
imprecise, the negative impact of those statements was
limited and, as a result, did not result in a due process
violation.
   The first and third Williams factors are in relative
equipoise. Although noting that the defendant was
included as a contributor to the DNA profile developed
from one sample but excluded from the other, defense
counsel attacked the general reliability of the DNA evi-
dence without specifically discussing the statistical
probabilities testified to by the DNA expert. Defense
counsel also emphasized the fact that the defendant’s
fingerprints were not found on the window he was
suspected of using to enter the apartment. He specifi-
cally challenged the prosecutor’s claim that the recov-
ered fingerprints were left by children, stating: ‘‘They’re
not kids’ prints. You heard the experts testify about
that. [One] hundred years? The windows were there
forever? I mean, come on, let’s be serious.’’ On the one
hand, we cannot conclude that the precise manner in
which the prosecutor framed the DNA and fingerprint
evidence presented at trial was invited in any meaning-
ful way by the defense. It is equally clear, however, that
both of the statements at issue were brief and were
made only once by the prosecutor.
   We next consider whether the alleged improprieties
were severe. ‘‘In determining whether the prosecutorial
impropriety was severe, this court consider[s] it highly
significant that defense counsel failed to object to . . .
the improper [remark], [to] request curative instruc-
tions, or [to] move for a mistrial.’’ (Internal quotation
marks omitted.) State v. Fauci, supra, 282 Conn. 51.
In the present case, defense counsel objected to the
prosecutor’s statement concerning the fingerprint evi-
dence but failed to object to the prosecutor’s character-
ization of Renstrom’s statistical frequency testimony.
Insofar as the prosecutor’s statements concerning the
DNA evidence used imprecise language, defense coun-
sel had the opportunity to object or seek a corrective
instruction from the trial court but chose not to do so,
which suggests that he did not view the statement as
overly prejudicial.21
   ‘‘Beyond defense counsel’s failure to object, in
determining the severity of prosecutorial impropriety,
we look to whether the impropriety was blatantly egre-
gious or inexcusable.’’ Id. The prosecutor’s argument
that the defendant was the only person in Connecticut
who could have left the DNA found on the victim’s
vagina was based on Renstrom’s testimony that the
expected frequency of inclusion was ‘‘one in 52 million
in the African-American population . . . .’’ Although
Renstrom did not, in fact, testify that the defendant’s
genetic profile was necessarily unique in that popula-
tion, the general argument advanced by the prosecutor
was more simplistic: that the jury could infer the defen-
dant’s guilt from the fact that it was exceedingly unlikely
that someone other than the defendant was the source
of the DNA discovered on the victim. See State v. Jones,
115 Conn. App. 581, 597–600, 974 A.2d 72 (holding that
it was not improper for prosecutor to argue that defen-
dant’s DNA was contained in DNA mixture found in
victim when evidence was presented at trial that defen-
dant was included as contributor to mixture), cert.
denied, 293 Conn. 916, 979 A.2d 492 (2009); see also
State v. Brett B., 186 Conn. App. 563, 584, 200 A.3d 706
(2018), cert. denied, 330 Conn. 961, 199 A.3d 560 (2019).
Thus, the prosecutor’s comparison of the frequency of
inclusion statistic with the population of Connecticut,
although imprecise, merely asked the jury to draw a
reasonable inference from testimony already in evi-
dence. This fact, coupled with defense counsel’s failure
to object, leads us to conclude that any impropriety
involving the prosecutor’s characterization of the DNA
evidence should not be characterized as severe.
   With respect to the prosecutor’s statement concern-
ing the fingerprint evidence, we agree with the Appel-
late Court that ‘‘[t]he obvious point of the prosecutor’s
argument was that there was no evidence as to whose
fingerprints were on the window or when they hap-
pened to be put there. With a hyperbolic flourish, the
prosecutor incorporated the testimony that the house
was estimated to be [100] years old to emphasize that no
one knew when or who put fingerprints on the window.’’
State v. Gonzalez, supra, 188 Conn. App. 336. The force
of this rhetorical device was, no doubt, lessened by the
fact that defense counsel, in closing, expressly urged
the jury to disregard it, stating, ‘‘[t]hey’re not kids’
prints. You heard the experts testify about that. [One]
hundred years? The windows were there forever? I
mean, come on, let’s be serious.’’ We, therefore, con-
clude that the negative impact of the prosecutor’s state-
ment relating to the fingerprint evidence presented at
trial was minimal. See State v. Ruiz, 202 Conn. 316,
329, 521 A.2d 1025 (1987) (‘‘the remarks do not exceed
permissible limits for rhetorical hyperbole by counsel
engaged in advocating a cause under our adversary
system’’).
  Next, we consider whether the claimed improprieties
involved a critical issue in the case. This particular
factor favors the defendant’s claim relating to the use
of the DNA evidence because the prosecutor’s alleged
mischaracterization of Renstrom’s testimony clearly
implicated the evidentiary cornerstone of the state’s
case. The fingerprint evidence, by contrast, cannot be
considered critical to the state’s theory of identity
because the recovered fingerprints did not tie the defen-
dant to the scene of the crime.
   Fifth, we consider whether the trial court adopted cura-
tive measures to ameliorate the impropriety. Although
the trial court did not address the alleged mischaracter-
izations with specific instructions, it did issue the fol-
lowing general charge to the jury: ‘‘You are the sole
judges of the facts. . . . You are to recollect and weigh
the evidence and form your own conclusions as to what
the facts are. You may not go outside the evidence
presented in court to find the facts. . . . There are a
number of things that may have been seen or heard
during the trial that are not evidence and that you may
not consider in deciding what the facts are. These
include arguments and statements by the lawyers. The
lawyers are not witnesses. Their arguments are
intended to help you interpret the evidence, but they
are not evidence. . . . [I]f the facts as you remember
them differ in any way from the lawyers’ statements,
it’s your memory that controls.’’ (Emphasis added.) As
this court has previously stated, ‘‘[i]n the absence of a
showing that the jury failed or declined to follow the
court’s instructions, we presume that it heeded them.’’
(Internal quotation marks omitted.) State v. Thompson,
266 Conn. 440, 485, 832 A.2d 626 (2003); see also State
v. Collins, 299 Conn. 567, 590, 10 A.3d 1005, cert. denied,
565 U.S. 908, 132 S. Ct. 314, 181 L. Ed. 2d 193 (2011).
This instruction likely mitigated any negative impact
that the alleged mischaracterizations may have had.
This is especially true with respect to the alleged impro-
priety related to Renstrom’s testimony, which was not
subject to a specific objection at trial. See State v. A.
M., supra, 324 Conn. 207 (‘‘in nearly all cases [in which]
defense counsel fails to object to and request a specific
curative instruction in response to a prosecutorial
impropriety, especially an impropriety that we do not
consider to be particularly egregious, and the court’s
general jury instruction addresses that impropriety, we
have held that the court’s general instruction cures
the impropriety’’).
   Finally, we consider the overall strength of the state’s
case against the defendant. The jury had before it testi-
mony that the defendant was included as a contributor
to a DNA mixture recovered from the victim’s vagina.
The jury also heard testimony that there was an infini-
tesimally low probability that a randomly selected per-
son other than the defendant would be expected to be
included in that mixture. Furthermore, the jury heard
testimony that, shortly after the assault, the ten year
old victim provided a physical description of the perpe-
trator that, in large part, matched the physical appear-
ance22 of the defendant on the day that he was arrested.
Such evidence, although not overwhelming, is particu-
larly strong. See State v. Thompson, supra, 266 Conn.
483 (‘‘we have never stated that the state’s evidence
must have been overwhelming in order to support a
conclusion that prosecutorial misconduct did not
deprive the defendant of a fair trial’’).
   To summarize, the prosecutor’s alleged mischaracter-
izations, even if not invited, were neither frequent nor
severe, and any negative impact they may have caused
would have been ameliorated by the trial court’s general
instructions to the jury. We therefore conclude that
the defendant was not denied a fair trial under the
framework set forth in Williams, and reversal of the
defendant’s convictions is, therefore, unwarranted.
   For the foregoing reasons, we conclude that the
alleged instances of prosecutorial impropriety did not
deprive the defendant of his right to present a closing
argument or of his right to a fair trial. We conclude that
the structure of the prosecutor’s closing argument did
not deprive the defendant of his right to present an
argument through counsel at the close of evidence and
was not improper. Similarly, we conclude that the pros-
ecutor’s statements concerning the DNA and fingerprint
evidence during rebuttal did not prevent the defendant
from presenting a closing argument that was responsive
to the state’s theory of the case and, therefore, did not
deprive the defendant of his right to present a closing
argument. Furthermore, assuming without deciding
that the alleged mischaracterizations of the evidence
were improper, we conclude that they were not suffi-
ciently prejudicial as to deprive the defendant of a
fair trial.
  The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * March 2, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The sixth amendment right to counsel is made applicable to the states
through the due process clause of the fourteenth amendment to the United
States constitution. See, e.g., State v. Ruffin, 316 Conn. 20, 28–29 n.4, 110
A.3d 1225 (2015), overruled in part on other grounds by State v. A. M., 324
Conn. 190, 152 A.3d 49 (2016); State v. Andrews, 313 Conn. 266, 272 n.3, 96
A.3d 1199 (2014); see also footnote 8 of this opinion.
   2
     The defendant initially appealed to this court, and we transferred the
appeal to the Appellate Court pursuant to General Statutes § 51-199 (c) and
Practice Book § 65-1.
   3
     In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse and the crime of risk of injury to a child, we decline
to identify the victim or others through whom the victim’s identity may be
ascertained. See General Statutes § 54-86e.
   4
     Renstrom explained that this process, known as ‘‘differential extraction,’’
involves isolating the sperm cells from the epithelial cells found on the
swabs. Renstrom explained that, once the cells were isolated, he created
sperm-rich and epithelial-rich fractions for both the vaginal swabs and the
swab of the posterior fourchette. He then compared the DNA profiles of
the known samples taken from the victim and the defendant with the DNA
profiles of the sperm-rich and epithelial-rich fractions. Renstrom noted that
both epithelial-rich fractions contained the DNA of only one person, the
victim, whereas the sperm-rich fractions contained a mixture of DNA from
the victim and at least one other person.
   5
     At the conclusion of the prosecutor’s rebuttal argument, and after the
jury had left the courtroom, defense counsel raised three objections to
statements made by the prosecutor during her closing argument. Defense
counsel objected to (1) the prosecutor’s statement that the fingerprints
could have been on the window for 100 years, (2) the prosecutor’s statement
that Tiyyagura had testified that the tear in the victim’s posterior fourchette
could have resulted only from forced penetration, and (3) the prosecutor’s
statement that no person, including the defendant, could have been identified
as a contributor to the DNA sample the defendant was eliminated from.
The court overruled those objections.
   6
     The defendant filed a motion for a judgment of acquittal on his conviction
of home invasion and a motion for a new trial on the ground that prosecu-
torial impropriety deprived him of a fair trial. The trial court denied both
of those motions. The claims raised by the defendant in his motion for a
new trial are not the same as those he now raises on appeal. See State v.
Gonzalez, supra, 188 Conn. App. 312 n.7.
   7
     On appeal to the Appellate Court, the defendant also claimed that the
state had presented insufficient evidence that he had intended to commit
sexual assault by force at the time he entered the victim’s home. See State
v. Gonzalez, supra, 188 Conn. App. 307. That claim is not, however, at issue
in the present appeal.
   8
     This court granted the defendant’s petition for certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court correctly conclude
that the defendant’s right to due process was not violated by prosecutorial
impropriety during closing arguments?’’ State v. Gonzalez, 332 Conn. 901,
208 A.3d 280 (2019).
   We note that the defendant’s sixth amendment claim is within the scope
of the certified question because ‘‘[a] defendant’s right to present a defense
is rooted in the compulsory process and confrontation clauses of the sixth
amendment . . . [which] are made applicable to state prosecutions through
the due process clause of the fourteenth amendment.’’ (Internal quotation
marks omitted.) State v. Andrews, supra, 313 Conn. 272 n.3; see also footnote
1 of this opinion.
   9
     The defendant’s brief to this court presents these two constitutional
claims simultaneously, citing the degree of ‘‘overlap’’ between them. Because
these claims require the application of distinct legal principles, we address
them separately in this opinion.
   10
      In light of the Appellate Court’s express application of State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified by In re Yasiel R.,
317 Conn. 773, 781, 120 A.3d 1188 (2015), to the claims raised by the defen-
dant; see State v. Gonzalez, supra, 188 Conn. App. 318–19; we take this
opportunity to reiterate that ‘‘a defendant who fails to preserve claims
of prosecutorial [impropriety] need not seek to prevail under the specific
requirements of [Golding] and, similarly, it is unnecessary for a reviewing
court to apply the four-pronged Golding test.’’ (Citation omitted; internal
quotation marks omitted.) State v. Warholic, 278 Conn. 354, 360, 897 A.2d
569 (2006); see also State v. Payne, 303 Conn. 538, 560, 34 A.3d 370 (2012);
State v. Fauci, 282 Conn. 23, 34–35, 917 A.2d 978 (2007); State v. Luster,
279 Conn. 414, 427, 902 A.3d 636 (2006).
    11
       The burden is, thus, always on the defendant to show that prosecutorial
impropriety resulted in the violation of a constitutional right. See State v.
A. M., supra, 324 Conn. 199–200; see also State v. Payne, supra, 303 Conn.
562–63. This is true regardless of whether the defendant claims a violation
of his or her general due process right to a fair trial or a violation of a
specifically enumerated constitutional right.
    12
       The vast majority of federal and state courts have described this right
in a manner consistent with our holding in Arline. See, e.g., United States
v. Miguel, 338 F.3d 995, 1008 (9th Cir. 2003) (referring to right to present
closing argument as ‘‘the fundamental right under the [s]ixth [a]mendment
to present a relevant theory of the defense’’); Conde v. Henry, 198 F.3d 734,
739 (9th Cir. 1999) (‘‘denying an accused the right to make final arguments
on his theory of the defense denies him the right to assistance of counsel’’);
see also People v. Marshall, 13 Cal. 4th 799, 855, 919 P.2d 1280, 55 Cal.
Rptr. 2d 347 (1996) (no sixth amendment violation when trial court allowed
defense counsel to argue that defendant’s case ‘‘lacked the cruelty and
callousness found in other murder cases,’’ but prohibited defense counsel
from referring to specific facts of other cases), cert. denied, 520 U.S. 1157,
117 S. Ct. 1338, 137 L. Ed. 2d 497 (1997); State v. Liberty, 498 A.2d 257, 260
(Me. 1985) (concluding that trial court deprived defendant of right to present
closing argument by precluding defendant from discussing exculpatory evi-
dence during summation); State v. Frost, 160 Wn. 2d 765, 777–79, 161 P.3d
361 (2007) (trial court ‘‘infringed upon [defendant’s] [s]ixth [a]mendment
right to counsel’’ by precluding defendant from arguing that state failed to
prove element of charged offense), cert. denied, 552 U.S. 1145, 128 S. Ct.
1070, 169 L. Ed. 2d 815 (2008).
    Moreover, the defendant’s interpretation of the right to present a closing
argument is discordant with the widely accepted practice of the prosecutor
having the final word in closing argument. See, e.g., J. Tanford, ‘‘Closing
Argument Procedure,’’ 10 Am. J. Trial Advoc. 47, 77–78 (1986) (noting that,
‘‘[i]n a majority of states, the prosecution always argues first and last,
regardless of who has the burden of proof’’); see also Tucker v. Marshall,
Docket No. 08 Civ. 7820 (DLC), 2009 WL 2742603, *20 n.8 (S.D.N.Y. August
27, 2009) (‘‘[I]n federal court, as in New York, the prosecutor is given the
last opportunity to speak in closing arguments . . . . [W]e are aware of
no precedent to the effect that the [s]ixth or [f]ourteenth [amendment]
command[s] that defense counsel be given the opportunity to respond to
the response’’ (Citations omitted.)).
    13
       The defendant also cites State v. Hoyt, 47 Conn. 518, 536 (1880), in
support of his sixth amendment claim under the United States constitution.
This court’s decision in Hoyt addressed only the right to present a closing
argument under the Connecticut constitution. Id., 535–36. In his brief, the
defendant does not independently argue that the alleged improprieties vio-
lated his right to present a closing argument under the state constitution.
We, therefore, do not address the scope of the state constitutional right in
this opinion.
    14
       In State v. Arline, supra, 223 Conn. 65 n.11, we cited with approval the
Maine Supreme Court’s reasoning in State v. Liberty, 498 A.2d 257 (Me.
1985), which described the right protected in the following manner: ‘‘In a
closing argument, each party should be permitted to summarize the case
from the perspective of that party’s interpretation of all the evidence in the
case and the inferences to be drawn therefrom. It is not for the [judge] to
proscribe argument as to a portion of the evidence which the jury has
heard.’’ Id., 259.
    15
       General Statutes § 54-88, the only statutory provision relating to closing
arguments, provides: ‘‘In any criminal trial, the counsel for the state shall
be entitled to open and close the argument.’’ As stated previously, Practice
Book § 42-35 likewise provides in relevant part: ‘‘[u]nless the judicial author-
ity for cause permits otherwise, the parties shall proceed with the trial in
the following order . . . (4) The prosecuting authority shall be entitled to
make the opening and final closing arguments. (5) The defendant may make
a single closing argument following the opening argument of the prosecut-
ing authority.’’
    16
       As noted previously in this opinion, defense counsel used his closing
argument to call into question the reliability and veracity of the evidence
that the prosecutor discussed during her rebuttal, arguing that ‘‘[t]he majority
of [the] evidence in this case contradicts a piece of evidence that implicates
the defendant.’’ Specifically, during closing, defense counsel argued that
Renstrom’s conclusions regarding the inclusion of the defendant’s DNA were
contradictory and, therefore, ‘‘mean nothing.’’ He argued that the victim’s
description of the perpetrator on the night of the attack was inconsistent
with the defendant’s physical appearance at the time of his arrest. Defense
counsel also called into question the state’s handling of the sexual assault
evidence collection kit, arguing that procedural mistakes rendered the DNA
evidence unreliable.
   17
      The federal cases cited by the defendant turn on the application of
Federal Rule of Criminal Procedure 29.1, which has been interpreted by
federal courts as limiting the scope of rebuttal argument to issues raised
by the defense during its closing. See United States v. Alegria, Docket No.
S 90 Cr. 0450 (RWS), 1991 WL 238223, *11–12 (S.D.N.Y. November 6, 1991);
see also United States v. Taylor, 728 F.2d 930, 937 (7th Cir. 1984) (noting
that ‘‘limitation on rebuttal is supported by the legislative history of rule
29.1,’’ which ‘‘outlines the order of closing arguments in a criminal trial’’).
Rule 29.1 ‘‘does not establish a constitutional doctrine, but rather, provides
a uniform rule of federal practice’’ and is, therefore, irrelevant to our consid-
eration of the defendant’s constitutional claims. See United States v. Byrd,
834 F.2d 145, 147 (8th Cir. 1987); see also United States v. Garcia, 94 F.3d
57, 63 (2d Cir. 1996).
   18
      The Delaware Supreme Court has subsequently limited Bailey to its
facts. In Lovett v. State, 516 A.2d 455, 470 (Del. 1986), cert. denied, 481 U.S.
1018, 107 S. Ct. 1898, 95 L. Ed. 2d 504 (1987), the Delaware Supreme Court
distinguished Bailey and held that a prosecutor’s discussion of facts not
previously discussed during his opening summation did not deprive the
defendant of a fair trial.
   19
      The defendant cites several other cases from our sister states that are
similarly distinguishable. See People v. Robinson, 31 Cal. App. 4th 494, 505,
37 Cal. Rptr. 2d 183 (1995) (holding that state procedural rules do not
permit prosecutor to give rebuttal argument ten times longer than opening
summation); see also Presi v. State, 73 Md. App. 375, 377, 534 A.2d 370
(1987) (holding that trial court abused its discretion by allowing prosecutor
to raise new issue during rebuttal that was prejudicial to defendant), cert.
denied, 312 Md. 127, 538 A.2d 778 (1988); State v. Peterson, 423 S.W.2d 825,
830–31 (Mo. 1968) (granting new trial when state argued issues relating to
appropriate punishment of defendant for first time on rebuttal).
   20
      We pause to note that this conclusion should not be taken as a blanket
approval of so-called prosecutorial ‘‘sandbagging.’’ Rather, we simply con-
clude that the prosecutor in the present case did not structure her closing
argument in a manner that deprived the defense of an opportunity to respond
to her evidentiary arguments and to the state’s theory of the case, and, as a
result, that her conduct did not rise to the level of prosecutorial impropriety.
Prosecutors should avoid structuring their closing arguments in a manner
that reserves the entirety of their summation for rebuttal, which could
implicate a defendant’s constitutional rights. Of course, under such circum-
stances, trial judges have discretion and are in the best position to fashion
an appropriate remedy, including providing the defendant with an opportu-
nity to make additional closing arguments to the jury. See Practice Book
§ 42-35 (providing judges with discretion over order of closing argument).
   21
      The defendant argues that, due to the ‘‘subtle and clever’’ nature of
the errors in probabilistic reasoning employed by the prosecutor, defense
counsel’s failure to object to the prosecutor’s statement concerning the DNA
evidence should not be considered when evaluating the prejudicial nature
of the statement. Subtleties are, however, often less severe by nature. As a
result, we see no reason to depart from the well established rule relating
to the absence of an objection in the present case.
   22
      The victim stated during her forensic interview that the defendant was
clean shaven. The defendant, when he was arrested three days after the
attack, had a beard and mustache. The victim, however, also testified that
the perpetrator was black and had short dreadlocks and a scratch on his
face. The defendant possessed all of these additional characteristics at the
time of his arrest.